DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a synthetic herbicide, specifically indaziflam, and claims 2, 4-10, 13-14, 17-18, 22, 26, 30-34 in the reply filed on 05/31/22 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 rejected under 35 U.S.C. 101 because 
the claimed invention is directed to spreading manure/animals using the perennial grass area to defecate without significantly more. The claim(s) recite(s) methods of negatively impacting the growth of at least one invasive plant species existing in a perennial grass community wherein the method merely requires application of a phytotoxic micronutrient, e.g. boron and an agricultural composition, e.g. a biological compound/macronutrients or micronutrients all of which also read on manure because as is evidenced by Borax (https://agriculture.borax.com/resources/agronomy-notes/soil-and-crop-issues/does-manure-contain-enough-boron) manure is a biological compound which contains boron, and also contains macro and micronutrients, e.g. nitrogen, phosphorous, potassium, boron, etc. (See entire document). This judicial exception is not integrated into a practical application because it reads on an animal defecating in the perennial plant grass community without significantly more as per applicant’s method steps of applying a phytotoxic micronutrient (e.g. boron) and any biological compound or micronutrient or macronutrient, etc. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all that the instantly claimed method requires is application via any method, any amount of phytotoxic micronutrient in composition with and/or in conjunction with the claimed (ii), specifically micronutrients, macronutrients, biological compounds, seeds, etc. all of which can naturally be applied to the perennial plant grass communities when an animal defecates in the perennial plant grass community which naturally occurs.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, applicant’s have amended claim 32 to now recite that the agricultural composition is applied at a rate of about 900 ounces per one acre to about 2250 ounces per one acre. However, the only place which supports the range of about 900 ounces per one acre to about 2250 ounces per one acre is [0025] which explicitly recites: In one embodiment the synthetic herbicide is FeHEDTA and the agricultural composition is applied at a rate of about 900 ounces per acre to about 2250 ounces per acre. Thus, applicant’s amendment to the claim to now recite that any agricultural composition can be applied at the claimed rate of about 900 ounces per acre to about 2250 ounces per acre is new matter because the specification only supports these ranges for agricultural compositions wherein the synthetic herbicide is FeHEDTA not any general agricultural composition as is now claimed via applicant’s amendment. Thus, applicant’s amendment to claim 32 has introduced new matter which is not supported by the specification as originally filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 4-10, 13-14, 17-18, 22, 26, 30-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 14-23 of copending Application No. 16714177 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘177 teaches a method of controlling/negatively impacting the growth of invasive plants within a perennial grass plant community wherein the perennial grass plants are preserved comprising the same phytotoxic micronutrients, specifically boron in the same amounts per acre to control the same weeds in the same grass populations that are instantly claimed with the same agricultural compositions that are instantly claimed, e.g. the same micronutrients, macronutrients, biological compounds, inorganic compounds, seeds, etc. instantly claimed and both claim wherein the perennial grass population has its growth and vigor maintained or increased. ‘177 merely does not necessarily require the agricultural composition to be present whereas it is required in the instant claims. 
Thus, one of ordinary skill in the art would conclude that the method claimed in copending 16714177 overlaps in scope and anticipates and/or renders obvious the instantly claimed method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2, 4-10, 13-14, 17-18, 22, 26, 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8835355 (‘355, from IDS) in view of Sowa (US2626211), Oesar et al. (US20180110231, with priority to at least 05/09/2016), and Sebastian et al. (US20180289008, with priority to 04/06/2017), Kilian et al. (US20100016158), and Yerkes et al. (US20140031221). ‘355 claims methods of selectively controlling the growth of at least one invasive plant species existing in a perennial grass community, comprising:
applying boron to an area of the perennial grass community to achieve a soluble boron concentration in the soil of the perennial grass community from about 3 milligrams per liter to about 50 milligrams per liter, and wherein said boron application is phytotoxic to the at least one invasive plant species while increasing the growth and vigor of the perennial grass,
wherein said at least one invasive plant species is selected from the group consisting of cheatgrass, dandelion, and spotted knapweed which are the same weeds which are instantly controlled by application of the same phytotoxic micronutrients, e.g. boron, that are instantly claimed and which exist in the same perennial grass communities instantly claimed. ‘355 merely claims only one concentration of boron and does not claim wherein the composition further comprises an agricultural composition comprising the claimed synthetic fungicide. However, these deficiencies in ‘355 are addressed by Sowa. Sowa teaches applying compositions which comprise NH3BF3/ammonia borane to selectively control weeds such as crabgrass or poison ivy in areas of grasses without killing the desired grasses in the community/area (the plants are discolored but recover and as such their health would be maintained as per applicant’s instant claim 5), wherein the phytotoxic micronutrient in boron and wherein the amount of elemental boron used for selectively killing is from about 8.76-26.27 pounds per acre which reads on the instantly claimed about 10 pounds to about 150 pounds of elemental boron per one acre and the rate of about 20 pounds to about 100 pounds of elemental boron per one acre which are instantly claimed (NH3BF3 has a molecular weight of 30.865, Boron’s molecular weight is 10.811, and as such boron is 35% of the total molecular weight of NH3BF3, and 25-75 pounds of NH3BF3 would be from 8.76 pounds of elemental boron to 26.27 pounds elemental boron per acre). Further the NH3 in the ammonia borane would be a nitrogen source for plants and as such reads on applying an agricultural composition which comprises a macronutrient as nitrogen (which comes from ammonia) is a claimed macronutrient, because as is evidenced by ehow ammonia is known to be used as a fertilizer (See entire document). 
	Sowa teaches wherein their composition includes ammonia borane (NH3BF3) which would provide nitrogen, boron, and hydrogen to plants and soil which reds on wherein the composition further comprises a fertilizer, e.g. inorganic fertilizer, wherein the fertilizer comprises hydrogen.
Sowa teaches wherein their composition which is applied to selectively kill some of the same weeds which are instantly claimed in areas of grasses, further comprises an adjuvant, specifically a wetting agent (See Col. 1, ln. 57-Col. 3, ln. 10 inclusive).
	Sowa teaches wherein the micronutrient and the agricultural formulation are applied together (simultaneously) as a liquid formulation (See Col. 1, ln. 57-Col. 3, ln. 10 inclusive).
 Sowa does teach wherein the composition can comprise other agents, e.g. other active agents, e.g. herbicides/synthetic herbicides. However, this deficiency in ‘355 is addressed by Oesar, Sebastian, Kilian, and Yerkes.
	Oeser teaches that indaziflam is a selective herbicide that can be used in perennial grasses specifically turf or lawn to control weeds therein (See [0006]). 
	 Sebastian teaches that indaziflam is a selective herbicide for annual grasses and broadleaf weeds and is approved for use on lawns, golf courses, nurseries, etc. ([0051]).
Kilian teaches that it was known to apply compositions comprising indaziflam and water at about 400 liters/ha = 161.9 liters/acre = 5474 ounces/acre to control weeds in lawns (See [0197]; [0219]; [0225]; etc.). 
Yerkes teaches that it was known to apply indaziflam when in combination with other herbicides at rates of from 8.75 g ai/ha to about 140 g ai/ha which corresponds to 8.75 g ai/2.47 acres to 140 g ai/2.47 acres which further corresponds to about 0.13 ounces/acre to about 2.00 ounces/acre which reads on the claimed ranges of about 1 ounce to about 100 ounces per one acre or about 1 ounce to about 70 ounces per one acre that are instantly claimed (See [0038]).
It would have been obvious for one of ordinary skill in the art to use the claimed method to control weeds in populations of perennial grasses specifically the claimed weeds in the claimed types of perennial grasses because Sowa teaches that using the claimed amounts of boron per acre are useful for selectively controlling weeds such as poison ivy, crabgrass in desired grass populations wherein the grass populations might become discolored but do recover, e.g. the desired/maintained grass population maintains its health/growth/vigor and it would have been obvious to combine the boron compounds in the claimed amounts with the elected/claimed indaziflam because it was known to use indaziflam in the claimed/disclosed amounts to selectively control weeds in turf grass and to combine this active with other herbicidal actives. Thus, it would have been obvious for one of ordinary skill in the art to determine the effective level of boron for application to the desired perennial grass populations, e.g. the instantly claimed Kentucky bluegrass, etc. as taught by ‘355, in order to control the claimed weeds since it was known in the art to control these same weeds selectively in grass populations with the same/overlapping amounts of elemental boron. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, one of ordinary skill in the art would conclude that the method claimed in US Patent No. 8835355 in view of Sowa, Oesar, Kilian, and Yerkes overlaps in scope and renders obvious the instantly claimed method.

	Claims 2, 10, 17-18, 26, 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9775357 (‘357, from IDS) in view of Oesar et al. (US20180110231, with priority to at least 05/09/2016), and Sebastian et al. (US20180289008, with priority to 04/06/2017), Kilian et al. (US20100016158), and Yerkes et al. (US20140031221), and Jennings (US20150351407, from IDS) “Jennings II”.
	Both the instant application and ‘357 teach/claim methods of controlling growth of invasive plant species, e.g. cheatgrass, existing in perennial grass communities comprising applying phytotoxic micronutrients wherein the perennial plant grass community is not harmed/permanently harmed comprising applying phytotoxic nutrients. ‘357 merely requires the phytotoxic micronutrient to be copper wherein the instantly claimed phytotoxic nutrient is not limited and the instant claims require the composition to comprise the elected synthetic herbicide. However, this deficiency in ‘357 is addressed by Oesar, Sebastian, Kilian, and Yerkes.
Oeser teaches that indaziflam is a selective herbicide that can be used in perennial grasses specifically turf or lawn to control weeds therein (See [0006]). 
	 Sebastian teaches that indaziflam is a selective herbicide for annual grasses and broadleaf weeds and is approved for use on lawns, golf courses, nurseries, etc. ([0051]).
Kilian teaches that it was known to apply compositions comprising indaziflam and water at about 400 liters/ha = 161.9 liters/acre = 5474 ounces/acre to control weeds in lawns (See [0197]; [0219]; [0225]; etc.). 
Yerkes teaches that it was known to apply indaziflam when in combination with other herbicides at rates of from 8.75 g ai/ha to about 140 g ai/ha which corresponds to 8.75 g ai/2.47 acres to 140 g ai/2.47 acres which further corresponds to about 0.13 ounces/acre to about 2.00 ounces/acre which reads on the claimed ranges of about 1 ounce to about 100 ounces per one acre or about 1 ounce to about 70 ounces per one acre that are instantly claimed (See [0038]).
‘357 also does not specifically teach wherein the perennial plant grass community is the same as those instantly claimed. However, this deficiency is addressed by Jennings II. Jennings II teaches controlling the same weeds instantly claimed in the same perennial grass populations, Kentucky bluegrass, bluebunch wheatgrass, etc. instantly claimed with phytotoxic micronutrients, e.g. copper or boron (see [0059]; [0079]; [0075]; [0077]; example 3; etc.). Jennings II further teaches applying the phytotoxic micronutrients with macronutrients, e.g. nitrogen, and other fertilizing agents and/or lime which provides calcium to the soil ([0083]; [0076]). Thus, one of ordinary skill in the art would conclude that the instantly claimed method is an obvious variant of the method disclosed in US Patent No. 9775357 (‘357) in view of the combined references cited above.

	Claims 2, 10, 17-18, 26, 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10251399 (‘399, from IDS) in view of Jennings (US20140200143, from IDS), Oesar et al. (US20180110231, with priority to at least 05/09/2016), and Sebastian et al. (US20180289008, with priority to 04/06/2017), Kilian et al. (US20100016158), and Yerkes et al. (US20140031221), and Jennings (US20150351407, from IDS) “Jennings II”.
Both the instant application and ‘399 teach/claim methods of controlling growth of invasive plant species, e.g. dandelion, existing in perennial grass communities comprising applying phytotoxic micronutrients wherein the perennial plant grass community is not harmed/permanently harmed comprising applying phytotoxic nutrients. ‘399 merely requires the phytotoxic micronutrient to be copper wherein the instantly claimed phytotoxic nutrient is not limited and the instant claims require the composition and phytotoxic micronutrient to be in several forms (liquid, dry, combinations thereof) and that the instant composition further comprises a synthetic herbicide. However, these deficiencies in ‘399 are addressed by Jennings, Oesar, Sebastian, Kilian, and Yerkes.
Oeser teaches that indaziflam is a selective herbicide that can be used in perennial grasses specifically turf or lawn to control weeds therein (See [0006]). 
	 Sebastian teaches that indaziflam is a selective herbicide for annual grasses and broadleaf weeds and is approved for use on lawns, golf courses, nurseries, etc. ([0051]).
Kilian teaches that it was known to apply compositions comprising indaziflam and water at about 400 liters/ha = 161.9 liters/acre = 5474 ounces/acre to control weeds in lawns (See [0197]; [0219]; [0225]; etc.). 
Yerkes teaches that it was known to apply indaziflam when in combination with other herbicides at rates of from 8.75 g ai/ha to about 140 g ai/ha which corresponds to 8.75 g ai/2.47 acres to 140 g ai/2.47 acres which further corresponds to about 0.13 ounces/acre to about 2.00 ounces/acre which reads on the claimed ranges of about 1 ounce to about 100 ounces per one acre or about 1 ounce to about 70 ounces per one acre that are instantly claimed (See [0038]).
Jennings teaches that whether the micronutrients and agricultural composition comprising macronutrients/fertilizer nutrients is applied as a dry or a liquid formulation is irrelevant because the dry formulation will become available when it rains or the liquid formulation is immediately available both provide the objective of achieving the desired levels of fertilization while providing levels of boron or copper, etc. which are phytotoxic to weeds but do not kill the desired/native grasses in the area (See [0053]). 
‘399 also does not specifically teach wherein the perennial plant grass community is the same as those instantly claimed. However, this deficiency is addressed by Jennings II. Jennings II teaches controlling the same weeds instantly claimed, e.g. cheatgrass, dandelion, etc. in the same perennial grass populations, Kentucky bluegrass, bluebunch wheatgrass, etc. instantly claimed with phytotoxic micronutrients, e.g. copper or boron (see [0059]; [0079]; [0075]; [0077]; example 3; etc.). Jennings II further teaches applying the phytotoxic micronutrients with macronutrients, e.g. nitrogen, and other fertilizing agents and/or lime which provides calcium to the soil ([0083]; [0076]). Thus, one of ordinary skill in the art would conclude that the instantly claimed method is an obvious variant of the method disclosed in US Patent No. 10251399 in view of the combined references above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-10, 13-14, 17-18, 22, 26, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowa (US2626211), Jennings (US20140200143, from IDS) as evidenced by ehow (https://web.archive.org/web/20100519193634/https://www.ehow.com/how_4868846_use-ammonia-fertilizer.html), Oesar et al. (US20180110231, with priority to at least 05/09/2016), and Sebastian et al. (US20180289008, with priority to 04/06/2017).
Applicant’s claim:
-- A method for negatively impacting the growth of at least one invasive plant species, including the selective control of the invasive plant species, existing in a perennial grass plant community, while preserving the perennial grass plant community species, comprising applying:
(i) a phytotoxic micronutrient; and
(ii) an agricultural composition comprising one or more ingredients selected from
a) a micronutrient; b) a macronutrient; c) an adjuvant; d) a synthetic herbicide; e) a biological compound or a related carbon-based organic compound; f) an inorganic compound; or g) a seed, a seed coating, or a seed inoculant.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 2, 4, 6-10, Sowa teaches applying compositions which comprise NH3BF3/ammonia borane to selectively control weeds such as crabgrass or poison ivy in areas of grasses without killing the desired grasses in the community/area (the plants are discolored but recover and as such their health would be maintained as per applicant’s instant claim 8), wherein the phytotoxic micronutrient is boron and wherein the amount of elemental boron used for selectively killing is from about 8.76-26.27 pounds per acre which reads on the instantly claimed about 10 pounds to about 150 pounds of elemental boron per one acre and the rate of about 20 pounds to about 100 pounds of elemental boron per one acre which are instantly claimed (NH3BF3 has a molecular weight of 30.865, Boron’s molecular weight is 10.811, and as such boron is 35% of the total molecular weight of NH3BF3, and 25-75 pounds of NH3BF3 would be from 8.76 pounds of elemental boron to 26.27 pounds elemental boron per acre). Further the NH3 in the ammonia borane would be a nitrogen source for plants and as such reads on applying an agricultural composition which comprises a macronutrient as nitrogen (which comes from ammonia) is a claimed macronutrient, because as is evidenced by ehow ammonia is known to be used as a fertilizer (See entire document). 
	Regarding claims 13-14, Sowa teaches wherein their composition includes ammonia borane (NH3BF3) which would provide nitrogen, boron, and hydrogen to plants and soil which reads on wherein the composition further comprises a fertilizer, e.g. inorganic fertilizer, wherein the fertilizer comprises hydrogen.
	Regarding claims 2, 4-10, 13-14, 17-18, 22, 26, 33-34, Sowa teaches wherein their composition which is applied to selectively kill some of the same weeds which are instantly claimed in areas of grasses which negatively impacts the growth of at least one invasive plant species as is instantly claimed (See Col. 1, ln. 57-Col. 3, ln. 10, inclusive).
	Regarding claims 22 and 33, Sowa teaches wherein the micronutrient and the agricultural formulation are applied together (simultaneously) as a liquid formulation (See Col. 1, ln. 57-Col. 3, ln. 10 inclusive).
	Regarding claims 2, 4-10, 13-14, 17-18, 22, 26, 33-34, Sowa teaches wherein the composition can comprise other agents, e.g. other active agents, e.g. herbicides/synthetic herbicides (see Col. 3, ln. 64-70). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 2, 4-10, 13-14, 17-18, 22, 26, 30-34, Sowa does not specifically teach wherein the grass community in which the weeds that are being controlled is a perennial grass community. However, the grasses of Sowa would include perennial grass communities as many grasses are perennial grasses. However, this deficiency in Sowa is addressed by Jennings. Sowa also does not teach wherein the perennial grass is one of those instantly claimed in claim 10 or wherein the phytotoxic micronutrient is applied to achieve a water soluble boron concentration in the soil from about 3 mg/L to about 50 mg/L as claimed in claim 5. However, these deficiencies in Sowa are addressed by Jennings. Jennings teaches that it was known to use boron/borate compounds to kill annual weeds such as cheatgrass, dandelion, etc. in areas with desired and/or naturally growing perennial grasses such as the instantly claimed Kentucky bluegrass, Idaho fescue, bluebunch wheatgrass etc. of claim 10 (see [0124]; [0125]; [0033]; [0035]; [0045]; [0046]; [0048]; [0051]; [0056]) in ranges of 0.35-14 pounds of plant available boron per acre depending upon soil at the site being treated and which invasive weed species is present to be controlled ([0124]; [0056]), and applying the boron compounds to achieve a water soluble boron concentration in the soil from about 3 mg/L to about 50 mg/L as claimed in claim 5 (See [0079]; [0096]; Examples; [0029-0030]). 
	Regarding claim 34, Sowa does not specifically teach wherein applying their composition which comprises boron (which is a phytotoxic nutrient) and ammonia which provides nitrogen and hydrogen to the plants provides a synergistic effect in controlling the growth of at least one invasive plant. However, this is a result effective of applying the claimed combinations and as Sowa teaches applying the same agents to selectively control the same weeds within grass populations then it obviously would exhibit the same effects instantly claimed.
	Regarding claims 2, 4-10, 13-14, 17-18, 22, 26, 33-34, Sowa does not teach wherein the composition further comprises a synthetic herbicide(s), specifically the instantly elected indaziflam. As discussed above Sowa does teach wherein the composition can comprise other agents, e.g. other active agents, e.g. herbicides/synthetic herbicides However, this deficiency in Sowa is addressed by Oesar and Sebastian.
	Oeser teaches that indaziflam is a selective herbicide that can be used in perennial grasses specifically turf or lawn to control weeds therein (See [0006]). 
	 Sebastian teaches that indaziflam is a selective herbicide for annual grasses and broadleaf weeds and is approved for use on lawns, golf courses, nurseries, etc. ([0051]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious for one of ordinary skill in the art to use the claimed method to control weeds in populations of perennial grasses specifically the claimed weeds in the claimed types of perennial grasses because Sowa teaches that using the claimed amounts of boron per acre are useful for selectively controlling weeds such as poison ivy, crabgrass in desired grass populations wherein the grass populations might become discolored but do recover, e.g. the desired/maintained grass population maintains its health/growth/vigor. Thus, it would have been obvious for one of ordinary skill in the art to determine the effective level of boron for application to the desired perennial grass populations, e.g. the instantly claimed Kentucky bluegrass, etc. as taught by Jennings, in order to control the claimed weeds since it was known in the art to control these same weeds selectively in grass populations with the same/overlapping amounts of elemental boron with macronutrients, e.g. ammonia which functions as an inorganic fertilizer to provide both nitrogen and hydrogen to the grass population. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Especially since Jennings teaches that the levels of boron used to control the weeds depend on the weeds to be controlled and what perennial grass populations the weeds are growing in because each plant species has different requirements for nutrients and tolerance to these nutrient levels and that perennial grasses are much more tolerant to higher micronutrient levels than annual weeds and as such these levels can be optimized to afford the most effective levels for weed treatment while not achieving levels harmful for the perennial grass species.
It also would have been obvious to combine the composition of Sowa which comprises boron/borate compounds as weed killers for selective weed killing in grasses with the synthetic herbicide indaziflam as is instantly claimed and elected because both Oeser and Sebastian teach that indaziflam is a selective herbicide that can be used in perennial grasses specifically turf or lawn to control weeds therein and wherein indaziflam is a selective herbicide for annual grasses and broadleaf weeds and is approved for use on lawns, golf courses, nurseries, etc. One of ordinary skill in the art would be motivated to add the indaziflam to the composition of Sowa because Sowa teaches additional active agents can be added to their composition and, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowa (US2626211), Jennings (US20140200143) as evidenced by ehow (https://web.archive.org/web/20100519193634/https://www.ehow.com/how_4868846_use-ammonia-fertilizer.html), Oesar et al. (US20180110231, with priority to at least 05/09/2016), and Sebastian et al. (US20180289008, with priority to 04/06/2017) as applied to claims 2, 4-10, 13-14, 17-18, 22, 26, 33-34 above and further in view of Yerkes et al. (US20140031221). 
Applicant’s claim:
-- The method of claim 26, wherein the agricultural composition is applied at a rate of about 1 ounce of the synthetic herbicide per one acre to about 100 ounces of the synthetic herbicide per one acre.
--The method of claim 26, wherein the agricultural composition is applied at a rate of about 1 ounce of the synthetic herbicide per one acre to about 70 ounces of the synthetic herbicide per one acre.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	The combined references together teach the method of claims 2, 4-10, 13-14, 17-18, 22, 26, 33-34 as discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	The combined references do not teach the instantly claimed application rates of synthetic herbicides, specifically indaziflam, of about 1 ounce to about 100 ounces per one acre or about 1 ounce to about 70 ounces per one acre. However, this deficiency in the combined references is addressed by Yerkes.
	Yerkes teaches that it was known to apply indaziflam when in combination with other herbicides at rates of from 8.75 g ai/ha to about 140 g ai/ha which corresponds to 8.75 g ai/2.47acres to 140 g ai/2.47 acres which further corresponds to about 0.13 ounces/acre to about 2.00 ounces/acre which reads on the claimed ranges of about 1 ounce to about 100 ounces per one acre or about 1 ounce to about 70 ounces per one acre that are instantly claimed (See [0038]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious for one of ordinary skill in the art at the time of the instant filing to add the claimed amounts of indaziflam per acre that are instantly claimed because these amounts were already known in the art to be useful when applying indaziflam in combination with other herbicidal active agents in order to control weeds. One of ordinary skill in the art would be motivated to use the claimed amounts of indaziflam per acre that are instantly claimed because these amounts were already known in the art to be useful when applying indaziflam to control weeds when combined with other herbicidal active agents and it is known, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Further it would have been obvious to use the claimed amounts of indaziflam into the method of the combined references as taught above because, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowa (US2626211), Jennings (US20140200143, from IDS) as evidenced by ehow (https://web.archive.org/web/20100519193634/https://www.ehow.com/how_4868846_use-ammonia-fertilizer.html), Oesar et al. (US20180110231, with priority to at least 05/09/2016), and Sebastian et al. (US20180289008, with priority to 04/06/2017) as applied to claims 2, 4-10, 13-14, 17-18, 22, 26, 33-34 above and further in view of Kilian et al. (US20100016158), and Yerkes et al. (US20140031221). 
Applicant’s claim:
--  The method of claim 26, wherein the agricultural composition is applied at a rate of about 900 ounces per one acre to about 2250 ounces per acre.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	The combined references together teach the method of claims 2, 4-10, 13-14, 17-18, 22, 26, 33-34 as discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The combined references do not teach the instantly claimed application rates of the agricultural composition (e.g. entire composition comprising water, etc.) of about 900 ounces per one acre to about 2250 ounces per acre. However, this deficiency in the combined references is addressed by Kilian and Yerkes.
Kilian teaches that it was known to apply compositions comprising indaziflam and water at about 400 liters/ha = 161.9 liters/acre = 5474 ounces/acre to control weeds in lawns (See [0197]; [0219]; [0225]; etc.). 
Yerkes teaches that it was known to apply indaziflam when in combination with other herbicides at rates of from 8.75 g ai/ha to about 140 g ai/ha which corresponds to 8.75 g ai/2.47 acres to 140 g ai/2.47 acres which further corresponds to about 0.13 ounces/acre to about 2.00 ounces/acre which reads on the claimed ranges of about 1 ounce to about 100 ounces per one acre or about 1 ounce to about 70 ounces per one acre that are instantly claimed (See [0038]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious for one of ordinary skill in the art at the time of the instant filing to apply compositions comprising the indaziflam and the phytotoxic micronutrient, e.g. NH3BF3/ammonia borane of Sowa via the method instantly claimed as taught by the combined references because it was known to combine indaziflam with other herbicides at the same/similar rates which are instantly claimed for controlling weeds and because it was known to dilute the compositions to the appropriate level for application to control weeds as is taught by Kilian and the other combined references and as such it would have been obvious to one of ordinary skill in the art at the time of the instant filing to determine the appropriate application rate of the herbicidal formulation, e.g. the claimed about 900 ounces per one acre to about 2250 ounces per acre depending upon the weed(s) to be controlled in the specific lawn/turf/perennial grass populations the weather conditions at time of application, the density of the weeds, etc. which is something one of ordinary skill in the art routinely does because it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, it is known that, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
	Claims 2, 4-10, 13-14, 17-18, 22, 26, 30-34 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616